Title: Abigail Adams to John Quincy Adams, 21 January 1781
From: Adams, Abigail
To: Adams, John Quincy


     
      My dear Son
      Braintree Janry. 21 1781
     
     Tis a long time since I had the pleasure of a Letter from you. If you wrote to me by Capt. Davis as I suppose you did, your Letters were all thrown over Board.
     If you have since written by a Brig call’d the Fame, I fear it will never reach me. She is still missing and must be taken or lost. The Mars from France we daily expect. The last Letters which I received from you came by the Alliance, and were dated in April so that tis Nine Months since a single line from your own hand reachd me.
     I expect your observations upon your New Situation, an account of Holland, and what you find there, worthy of remark, what improvements you have made in the languages, in the Sciences, and the fine Arts.
     You are now become resident in a Country famous for its industery and frugality, and which has given Birth to many Learned and great Men. Erasmus, Grotius and Boerhaave, so well known in the Literary world, stand foremost in the List of Fame.
     You must not be a superficial observer, but study Men and Manners that you may be Skilfull in both. Tis said of Socrates, that the oracle pronounced him the wisest of all Men living because he judiciously made choice of Humane Nature for the object of his Thoughts. Youth is the proper season for observation and attention—a mind unincumberd with cares may seek instruction and draw improvement from all the objects which surround it. The earlier in life you accustome yourself to consider objects with attention, the easier will your progress be, and more sure and successfull your enterprizes. What a Harvest of true knowledge and learning may you gather from the numberless varied Scenes through which you pass if you are not wanting in your own assiduity and endeavours. Let your ambition be engaged to become eminent, but above all things support a virtuous character, and remember that “an Honest Man is the Noblest work of God.”
     I hope you will not let any opportunity slip or any vessel sail, which is bound for America without Letters from you. Your Friends here all desire to be rememberd to you. Your cousin Billy has written to you several times, and is quite impatient to hear from you. Your sister—not a word in excuse will I say for her. She ought to write to you and I call upon her too, but she is very neglegent.
     
      I am my dear Son with sincere wishes for your Health and happiness affectionately yours,
      A A
     
    